            Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 DAVID YURKOVICH,
                                                     CASE NO.:
                               Plaintiff,

                -against-

 CHIASMA, INC., RAJ KANNAN, DAVID
 STACK, SCOTT MINICK, JOHN F.
 THERO, RONI MAMLUK, JOHN A.
 SCARLETT, TODD FOLEY, and BARD
 GEESAMAN

                               Defendants.


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff David Yurkovich (“Plaintiff”), on behalf of himself, by and through his attorneys,

alleges the following upon information and belief, including investigation of counsel and review

of publicly-available information, except as to those allegations pertaining to Plaintiff, which are

alleged upon personal knowledge:

                                  NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Chiasma, Inc., (“Chiasma” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Chiasma, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the

proposed merger of Amryt Pharma plc (“Amryt”) with Chiasma.

       2.      On May 4, 2021, Amryt and Chiasma entered into an Agreement and Plan of


                                                 1
            Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 2 of 23




Merger (the “Merger Agreement”), providing for Amryt’s acquisition of Chiasma, pursuant to a

merger between Chiasma and Amryt, with Amryt as the surviving entity (the “Proposed

Transaction”). Pursuant to the terms of the Merger Agreement, Chiasma stockholders will receive

0.396 Amryt American Depositary Shares (“ADSs”), each representing five Amryt ordinary

shares, for each share of Chiasma common stock issued and outstanding prior Proposed

Transaction (“Merger Consideration”).

       3.      On Juen14, 2021, in order to convince Chiasma’s public common stockholders to

vote in favor of the Proposed Transaction, Defendants, together with Amryt took a step forward

and authorized the filing of a materially incomplete and misleading Joint Form F-4 Registration

Statement/Proxy (the “Registration Statement”) with the SEC, in violation of Sections 14(a) and

20(a) of the Exchange Act, seeking Chiasma stockholder approval of the Proposed Transaction.

       4.      In particular, the Registration Statement contains materially incomplete and

misleading information concerning: (i) financial projections for Chiasma and Amryt; and (ii) the

key inputs for the financial analyses performed by Duff & Phelps (“Duff & Phelps”), and to

support their fairness opinions.

       5.      The Proposed Transaction is expected to close early in the third quarter of 2021 and

the special meeting of the Company’s stockholders to vote on the Proposed Transaction can be

scheduled at any time. It is therefore imperative that the material information that has been omitted

from the Registration Statement is disclosed prior to the special meeting of Chiasma stockholders

so Plaintiff can properly exercise his corporate voting rights.

       6.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed



                                                  2
            Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 3 of 23




Transaction unless and until the material information discussed below is disclosed to Plaintiff and

Chiasma’s public common stockholders sufficiently in advance of the special meeting of the

Company’s stockholders or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003)

(collecting cases). Indeed, Chiasma’s common stock is listed and traded on the Nasdaq Global

Select Market (“NASDAQ”), which is also headquartered in this District.



                                                  3
         Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 4 of 23




                                          PARTIES

       11.    Plaintiff is, and has been continuously throughout all times relevant hereto, the

holder of Chiasma common stock.

       12.    Defendant Chiasma is a Delaware corporation that maintains its principal place of

business at 140 Kendrick Street, Building C East, Needham, MA. Chiasma’s common shares are

traded on the NASDAQ under the ticker symbol “CHMA.”

       13.    Individual Defendant Raj Kannan has been a member of the Board of Directors and

Chief Executive Officer since June 17, 2019 and was appointed President in January 2021.

       14.    Individual Defendant David Stack has been a member of the Board of Directors

and Chairman of the Board since November 2014.

       15.    Individual Defendant Scott Minick has been a member of the Board of Directors

since October 2007.

       16.    Individual Defendant John F. Thero has been a member of the Board of Directors

since November 2015.

       17.    Individual Defendant Roni Mamluk has been a member of the Board of Directors

since June 2017

       18.    Individual Defendant John A. Scarlett has been a member of the Board of Directors

since February 2015.

       19.    Individual Defendant Todd Foley has been a member of the Board of Directors

since May 2008.

       20.    Individual Defendant Bard Geesaman. has been a member of the Board of Directors

since 2004

       21.    The defendants identified in paragraphs 13 through 20 are collectively referred to



                                              4
          Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 5 of 23




herein as the “Individual Defendants” or the “Board.” The Individual Defendants together with

Chiasma, are referred to herein as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

I.     Background of the Company and the Proposed Transaction

       22.     Chiasma is a commercial-stage biopharmaceutical company focused on

improving the lives of patients who face challenges associated with existing treatments for rare

and serious chronic disease. The Company employs its proprietary Transient Permeability

Enhancer, or TPE®, technology platform, to develop oral medications that are currently available

only as injections. In June 2020, the U.S. Food and Drug Administration, or the FDA, approved

MYCAPSSA® (octreotide capsules) for long-term maintenance treatment in acromegaly patients

who have responded to and tolerated treatment with octreotide or lanreotide.             Chiasma

commenced the U.S. commercial launch of MYCAPSSA in September 2020. MYCAPSSA is

the first and only oral somatostatin analog, or SSA, approved by the FDA and the first product

approved by the FDA utilizing our TPE technology.           The Company has focused on the

commercialization of MYCAPSSA for the treatment of patients with acromegaly in the United

States and continuing its development and seeking regulatory approval of MYCAPSSA in the

European Union.

       23.     Acromegaly is a rare and debilitating condition that results in the body’s

production of excess growth hormone, or GH, which in turn elevates insulin-like growth factor

1, or IGF-1. These elevated hormone levels result in a number of painful and disfiguring signs

and symptoms, including some acute, such as headaches, joint pain and fatigue, and some long-

term, such as enlarged hands, feet and internal organs, as well as altered facial features. If not

treated promptly, acromegaly can lead to serious illness and is associated with premature death,



                                                5
          Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 6 of 23




primarily due to cardiovascular disease. Octreotide is an analog of somatostatin, a natural

inhibitor of growth hormone secretion. The current standard of care for patients diagnosed with

acromegaly and not otherwise cured by surgical removal of the pituitary tumor consists of

lifelong, once-monthly injections of an extended release somatostatin analog, primarily

octreotide or lanreotide. These products contain a viscous formulation and are typically

administered by a healthcare professional with large-gauge needles into the muscle or deep

subcutaneously, that is, deeply under the skin. While injectable somatostatin analogs are

generally effective at reducing GH and IGF-1 levels and, therefore, providing disease control, the

injections are associated with signification limitations and patient burdens, including suboptimal

symptom control, especially as the treatment effects begin to wane near the end of the monthly

cycle prior to the next injection, inconvenience, pain and other injection-related side effects. With

the FDA approval of MYCAPSSA in June 2020, MYCAPSSA became the first somatostatin

analog available for oral administration. Octreotide capsules (MYCAPSSA) have been granted

orphan designation in the United States and the European Union for the treatment of acromegaly.

The Company has estimated the worldwide market for injectable somatostatin analogs is

approximately $2.8 billion annually, of which approximately $800 million represents annual sales

for the treatment of acromegaly. Chiasma retains worldwide rights to develop and commercialize

octreotide capsules.

       24.     On May 4, 2021, Chiasma’s Board caused the Company to enter into the Merger

Agreement with Amryt. Pursuant to the terms of the Merger Agreement, each share of Chiasma

common stock issued and outstanding prior to the consummation of the Proposed Transaction will

be exchanged for 0.396 Amryt ADSs, each representing five Amryt ordinary shares..

       25.     On May 5, 2021 Chiasma and Amryt issued joint a press release announcing the



                                                  6
          Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 7 of 23




Proposed Transaction, which stated in relevant part:


          Amryt Pharma to Acquire Chiasma, Inc. to Further Strengthen Global
                      Leadership in Rare and Orphan Diseases

        - Combined business will have three approved commercial products, lomitapide
            (Lojuxta®/Juxtapid®), metreleptin (Myalept®/ Myalepta®), octreotide
                       (MYCAPSSA®) and a robust clinical pipeline

        - Lead pipeline product Oleogel-S10*(Filsuvez®) under regulatory review in the
                                          US and EU

         - Deal expected to pave a path to a combined potential $1BN peak revenue for
                                              Amryt

            - The acquisition is expected to deliver estimated annual cost synergies of
        approximately $50M and be revenue and EBITDA accretive and cash generative
        in the first full calendar year of combined operations and substantially accretive
                                              thereafter

        - MYCAPSSA® is the first and only oral somatostatin analog (“SSA”) approved
           for appropriate patients with acromegaly in a global market estimated at
       approximately $800M with the potential to expand into the neuroendocrine tumor
            (“NET”) market estimated at approximately $1.9BN globally and has a
                 confirmed modified 505(b)(2) regulatory pathway in the US

          - Acquisition leverages Amryt’s proven commercial execution ability, global
        infrastructure and integration capabilities to accelerate MYCAPSSA® launch in
                                the US and international markets

        - All stock transaction with Amryt shareholders to own approximately 60% and
         Chiasma shareholders approximately 40% of the combined entity with voting
           agreements received from lead shareholders of both businesses—Athyrium
         Capital Management LP, Highbridge Capital Management and MPM Capital

                                             * * *

       DUBLIN, Ireland, and Boston MA, May 5, 2021, Amryt (Nasdaq: AMYT,
       AIM: AMYT), a global, commercial-stage biopharmaceutical company dedicated
       to acquiring, developing and commercializing novel treatments for rare diseases,
       today announces that it has signed a definitive agreement to acquire Chiasma, Inc.
       (Nasdaq: CHMA) in an all-stock combination. The combined company will be a
       global leader in rare and orphan diseases with three on-market commercial
       products, a global commercial and operational footprint and a significant
       development pipeline of therapies with the financial flexibility to execute its


                                                7
  Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 8 of 23




growth plans. The transaction has been approved and recommended by the Boards
of both Amryt and Chiasma.

Under the terms of the transaction, each share of Chiasma common stock issued
and outstanding prior to the consummation of the transaction will be exchanged
for 0.396 Amryt American Depositary Shares (“ADSs”), each representing five
Amryt ordinary shares. As of the close of trading on May 4, 2021 Amryt’s
ordinary shares on AIM were £2.00 ($2.78) per share and Amryt’s ADS’s on
Nasdaq were $12.95 (£9.31) per ADS.

Amryt already has in place the infrastructure, expertise and the financial
flexibility to realize the full potential of MYCAPSSA® globally and further
develop life-cycle management opportunities to expand the benefits of
MYCAPSSA® to other patient populations including NET. The transaction is
expected to accelerate and diversify Amryt’s growing revenues and Amryt
expects to deliver estimated annual cost synergies of approximately $50M.

Dr. Joe Wiley, Chief Executive Officer of Amryt, commented: “We are really
excited by today’s news and are looking forward to welcoming the Chiasma team
to Amryt. Amryt has grown significantly in the past six years and our success to
date is due to the phenomenal commitment and drive of the Amryt team. This
transaction brings together two teams that have a strong track record of execution
and passion for developing therapies that can help improve the lives of patients in
need. The addition of MYCAPSSA®, which was recently launched in the US, to
our commercial product portfolio represents a strong strategic, operational and
commercial fit given the significant call-point overlap that exists across our
portfolio.

This deal further solidifies our position as a global leader in treating rare and
orphan conditions. The combined business will have three approved commercial
products and an exciting pipeline of development assets. Our lead development
candidate, Oleogel-S10, is currently progressing through the regulatory process in
the US and EU and, if approved, will bring our portfolio of commercial products
to four. We see significant revenue growth opportunities for MYCAPSSA® in
acromegaly and are also very excited to further develop the potential for
MYCAPSSA® in patients with carcinoid symptoms stemming from NET where
we believe the commercial opportunity is significant. With the addition of NET,
our combined pipeline will have four product candidates in late clinical stages as
well as our exciting pre-clinical gene therapy asset, AP103 in dystrophic
Epidermolysis Bullosa (“EB”).

The proposed transaction will leverage our track record of successful integration
and significantly enhance our future growth plans in highly attractive markets
globally. With this transaction, we believe that we can continue the strong growth
trajectory already underway at Amryt and have the financial strength to execute
our future growth plans.”


                                         8
  Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 9 of 23




Raj Kannan, Chief Executive Officer of Chiasma commented: “I am
incredibly proud of what the team at Chiasma has been able to accomplish and we
look forward to joining Amryt in continuing to focus on making the lives of
patients with rare diseases better. The merger with Amryt allows the combined
company to significantly leverage the operational efficiencies in successfully
commercializing MYCAPSSA® globally and expand the potential benefits of
MYCAPSSA® to other patients with unmet needs. The combined business has
significant potential to further enhance shareholder value with a diversified
portfolio of both marketed products and a meaningful late-stage pipeline that
could potentially drive future growth opportunities. I am confident that this
combination with Amryt, given their track record of success, positions us well to
deliver long-term value for our patients and for our shareholders.”

Transaction Benefits

A leading orphan and rare disease company with a diversified portfolio of
established and growing products and financial strength—Consistent with
Amryt’s shareholder endorsed strategy to acquire, develop and commercialize
novel treatments for rare diseases, the combined portfolio of products offers a
pathway to a potential $1BN of peak revenues. Amryt has a proven track record
of successful integration and expects to deliver approximately $50M in cost
synergies per annum. Both Amryt and Chiasma currently enjoy a significant
degree of customer call-point overlap and combining operations will provide
significant salesforce scale opportunities. In the endocrinology space, both
Myalept®/Myalepta® and MYCAPSSA® are growth assets and by combining
and scaling salesforces, Amryt believes that this will not only drive
MYCAPSSA® adoption but also enable further Myalept®/Myalepta® revenue
growth. The combined business will have three approved commercial products as
well as a robust clinical pipeline. Both Oleogel-S10 (if approved) and
MYCAPSSA® are first-to-market novel therapies. MYCAPSSA® is the first and
only oral SSA approved for appropriate patients with acromegaly and Oleogel-
S10 has the potential to be the first approved therapy for EB.

Delivers improved competitive positioning with increased scale in US, EU
and beyond - The transaction is expected to enhance the combined group’s
commercial and medical infrastructure globally. Amryt plans to deploy its
significant expertise and commercial platforms to further accelerate the launch of
MYCAPSSA® in the US and also to seek MYCAPSSA® approval and launch
internationally.

Significant market potential for MYCAPSSA® in NET - Amryt believes
MYCAPSSA® is well positioned to address the desire for an oral option in the
treatment of carcinoid symptoms associated with NET. Injectable octreotide is
already approved and used in the treatment of NET and SSA utilization in NET is
expected to account for an estimated $1.3BN in the US and $2.4BN globally by


                                        9
  Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 10 of 23




2028. During the first quarter of 2021, Chiasma submitted an Investigational New
Drug (“IND”) application for a Phase 1 relative bioavailability study followed by
a single Phase 3, randomized, double-blind, placebo-controlled study of
MYCAPSSA® in patients with carcinoid syndrome, which are designed to
support a modified 505(b)(2) regulatory pathway for marketing approval. Subject
to ongoing discussions with the FDA and completion of the Phase 1 study, we
plan to commence enrollment to the Phase 3 study as early as H1 2022.

Cultures, values and expertise aligned - Amryt and Chiasma share a deep
commitment and passion for serving patients by developing and bringing to
market innovative therapies. We share a similar business philosophy of placing
patients at the center of everything we do and in celebrating inclusion and
diversity across our business operations.

Expected to deliver significant shareholder value - The acquisition is expected
to be revenue and EBITDA accretive and cash generative in the first full calendar
year of combined operations and substantially accretive thereafter. Significant
value is also expected to be created through the realization of estimated annual
cost synergies of approximately $50m. We expect that the transaction will result
in a diversified and broad shareholder base with leading biotech investors
supportive of the company’s long-term growth plans.

                                     * * *
Transaction Overview

    •   Recommended acquisition of Chiasma by Amryt in an all-stock transaction

    •   Chiasma shareholders will receive 0.396 Amryt ADSs for each share of
        Chiasma common stock, subject to rounding for fractional shares. As of the
        close of trading on May 4, 2021 Amryt’s ordinary shares on AIM were
        £2.00 ($2.78) per share and Amryt’s ADS’s on Nasdaq were $12.95 (£9.31)
        per ADS.

    •   Based on the fixed exchange ratio, Amryt shareholders prior to the
        transaction will own approximately 60% of Amryt post transaction and
        Chiasma shareholders prior to the transaction will own approximately 40%
        of Amryt post transaction.

    •   Chiasma’s existing royalty interest financing agreement expected to be
        fully repaid on closing delivering a high margin unencumbered asset to
        Amryt’s portfolio

    •   Transaction is endorsed and supported by voting agreements with lead
        shareholders—Athyrium Capital Management LP, Highbridge Capital
        Management and MPM Capital


                                       10
         Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 11 of 23




             •   Transaction is subject to the approval of Amryt and Chiasma shareholders
                 and other customary closing conditions, including regulatory approvals

             •   Subject to the satisfaction or waiver of closing conditions, the transaction
                 is expected to close in Q3 2021

        Listing, Governance and Management

             •   Amryt is currently listed on Nasdaq (AMYT) and AIM in London (AMYT)
                 and will be the publicly quoted company following closing

             •   Amryt’s global headquarters will remain in Dublin, Ireland and its US
                 headquarters will remain in Boston, Massachusetts

             •   The Amryt team will continue to be led by Dr Joe Wiley, CEO of Amryt

             •   Raj Kannan, CEO of Chiasma, is expected to join the Board of Amryt on
                 closing of the transaction, subject to regulatory approval. Chiasma will
                 nominate one additional director to join the Board of Amryt, to be
                 confirmed on closing.

                                               * * *
       Advisors to Chiasma

       Torreya Capital LLC is serving as financial advisor and Goodwin Procter LLP is
       serving as legal advisor to Chiasma. Chiasma’s Board of Directors was provided a
       fairness opinion by Duff & Phelps.

                                               * * *

II.    The Registration Statement Omits Material Information

       26.        Then on June 14, 2021, Defendants filed a materially incomplete and misleading

Registration Statement with the SEC. The special meeting of Chiasma stockholders to vote on

the Proposed Transaction is forthcoming. The Individual Defendants were obligated to carefully

review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s shareholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents or omits material information that

is necessary for the Company’s shareholders to make an informed voting decision in connection


                                                 11
         Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 12 of 23




with the Proposed Transaction.

       A.      Materially Misleading Statements and Omissions Regarding Chiasma and
               Amryt’s Financial Projections

       27.       The Registration Statement fails to provide material information concerning

financial projections by management of Chiasma which were relied upon by the Board in

recommending the Proposed Transaction, as well as Duff & Phelps in its financial analysis to

issue its fairness opinion. The Registration Statement discloses these management-prepared

financial projections which are materially misleading. The Registration Statement states that

Chiasma management prepared “Unadjusted Chiasma Projections,” “Revised Unadjusted

Chiasma Projections,” and “Adjusted Chiasma Projections.” The Registration Statement also

discloses financial projections for Amryt for the calendar years 2021 through 2030 based on

information provided by Amryt management and then adjusted by Chiasma management,

referred to o as the “Chiasma Management Adjusted Amryt Projections.” These non-public

financial projections were provided to the Board to support its recommendation of the Proposed

Transactions, and to Duff & Phelps in rendering its fairness opinions with respect to the Proposed

Transaction. Accordingly, the Registration Statement should have, but fails to provide, certain

information in the projections that Chiasma and Amryt management provided to the Board and

the financial advisors. Registration Statement pages 80-85.

       28.       For the Unadjusted Chiasma Projections, the Registration Statement provides

values for non-GAAP financial metrics: (i) for fiscal years 2021 through 2025 US Acromegaly

MYCAPSSA Non-Risk Adjusted Projections of Revenue for fiscal years 2021 through 2025, as

adjusted for Covid in 2021, and plan and conservative scenarios for 2022 through 2025; (ii) EU

Acromegaly MYCAPSSA Non-Risk Adjusted Projections for plan and conservative scenarios

for 2022 through 2029; and (iii) US Neuroendocrine Tumors (NET) Non-Risk Adjusted Revenue


                                                12
         Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 13 of 23




for both conservative and unadjusted scenarios for 2025 through 2029. The Registration

Statement, however, fails to provide: (i) the line items and assumptions underlying the covid

adjustments; (ii) the line items and assumptions underlying the planned scenario for each of the

three sets of projections; and (iii) the line items and assumptions underlying the conservative

scenario for each of the three sets of projections. Registration Statement 83. The omission of

this information renders the projections disclose by Defendants a mis-leading half-truth and

thereby a direct violation of Regulation G and consequently Section 14(a).

       29.       For the Revised Unadjusted Chiasma Projections, the Registration Statement

provides US Acro[megaly] Scenario 1and US Acro[megaly] Scenario 2 projections for

MYCAPSSA Acromegaly Revenue – US for 2026 through 2030 and for MYCAPSSA NET

Revenue – US, MYCAPSSA EU Acromegaly and Total Revenue for 2030. Moreover, the

Registration Statement states the “Revised Unadjusted Chiasma Projections reflect input by the

Chiasma Board and were directed by the Chiasma Board for use in considering and evaluating

the merger.”    The Registration Statement, however, fails to provide: (i) the line items and

assumptions underlying the US Acro Scenario 1; (ii) the line items and assumptions underlying

the US Acro Scenario 2; and (iii) the input of the Board and the effect that input had in the

projections. Registration Statement page 83. The omission of this information renders the

projections disclose by Defendants a mis-leading half-truth and thereby a direct violation of

Regulation G and consequently Section 14(a).

       30.       For the Adjusted Chiasma Projections, the Registration Statement provides

values for non-GAAP financial metrics: (i) Total Revenue – Probability Of Success Adjusted;

(ii) EBITDA; (iii) EBIT; (iv) Net Operating Profit After Taxes; and (v) and Unlevered Free Cash

Flows. The Registration Statement, however, fails to provide: (i) the inputs, assumptions and line



                                                13
         Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 14 of 23




items underlying Total Revenue – Probability Of Success Adjusted; (ii) the line items underlying

EBITDA; (iii) the line items underlying EBIT; (iii) the inputs, assumptions and line items

underlying Net Operating Profit after Taxes, including the NOL assumptions; (iv) the line items

underlying Unlevered Free Cash Flows; and (v) a reconciliation of all non-GAAP to GAAP

metrics. Registration Statement pages 83-84. The omission of this information renders the

projections disclose by Defendants a mis-leading half-truth and thereby a direct violation of

Regulation G and consequently Section 14(a).

       31.       For the Chiasma Management Adjusted Amryt Projections, the Registration

Statement provides values for non-GAAP financial metrics: (i) Amryt Probability Of Success

Revenue Adjusted; and (ii) EBITDA. The Registration Statement, however, fails to provide: (i)

the inputs, assumptions and line items underlying Amryt Probability Of Success Revenue

Adjusted; (ii) the line items underlying EBITDA; (iii) a reconciliation of all non-GAAP to GAAP

metrics. Registration Statement page 85. The omission of this information renders the projections

disclose by Defendants a mis-leading half-truth and thereby a direct violation of Regulation G

and consequently Section 14(a).

       32.       When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate voting rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation, whether by a schedule or

other understandable method, of the differences between the non-GAAP financial measure

disclosed or released with the most comparable financial measure or measures calculated and

presented in accordance with GAAP. 17 C.F.R. § 244.100.



                                               14
         Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 15 of 23




       33.       In the present case, Defendants’ failure to disclose the line items used to

calculate (i) the covid adjustments; (ii) the planned and conservative scenarios scenario for each

of the three sets of projections Non-Risk Adjusted Projections of Revenue; (iii) EBITDA for

either company; (iv) EBIT for Chiasma; (v) Unlevered Free Cash Flows for Chiasma; or (vi) or

to provide the requisite reconciliation of all non-GAAP to GAAP metrics similarly renders the

Registration Statement materially misleading.

       34.       Investors are concerned, perhaps above all else, with the projections and cash

flows of the companies in which they invest. Under sound corporate finance theory, the market

value of a company should be premised on the expected unlevered free cash flows of the

corporation. Accordingly, the question that the Company’s shareholders need to answer in

determining whether to vote in favor of the Proposed Transaction is clear: Is the Merger

Consideration fair compensation given Chiasma’s projected cash flows? Without the line items

underlying Chiasma’s unlevered free cash flows the Company’s shareholders will not be able to

properly assess this critical question and evaluate the fairness of the Merger Consideration.

       35.       For this reason, Courts have recognized that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).

       36.       If a Registration Statement discloses financial projections and valuation

information, such projections must be complete and accurate. The question here is not the duty

to speak, but liability for not having spoken enough. With regard to future events, uncertain

figures, and other so-called soft information, a company may choose silence or speech elaborated



                                                15
          Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 16 of 23




by the factual basis as then known—but it may not choose half-truths. See Campbell v.

Transgenomic, Inc., 916 F.3d 1121, 1124-1125 (8th Cir. 2019) (noting that “half-truths” are

actionable misrepresentations under securities laws and collecting cases).              Accordingly,

Defendants have disclosed some of the information related to the projections relied upon by Duff

& Phelps, but have omitted crucial line items and reconciliations. Thus, Defendants’ omission

renders the projections disclosed on pages 196-197 of the Registration Statement misleading.

       B.      Materially Incomplete and Misleading Disclosures Concerning s’ Financial
               Analyses

       37.        With respect to Duff & Phelps’s Chiasma Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the line items used to calculate unlevered free cash

flow; (ii) the line items used to calculate EBIT; (iii) the inputs and assumptions used for applying

a perpetuity rate of decline for the free cash flow of Chiasma after 2030 of 20.0 percent; (iv) the

inputs and assumptions used for applying a weighted average cost of capital ranging from12.0%

to 14.0%; and (v) in inputs and assumptions underlying the probability of success adjusted

revenue projections. Registration Statement pages 68-69.

       38.        With respect to Duff & Phelps's Combined Company Discounted Cash Flow

Analysis, the Registration Statement fails to disclose: (i) the line items used to calculate EBITDA;

(ii) the line items used to calculate unlevered free cash flow; (iii) the line items used to calculate

EBIT; (iii) the inputs and assumptions used for applying a perpetuity rate of decline of 20.0%;

(iv) the inputs and assumptions used for applying a weighted average cost of capital ranging

from10.50% to 12.50%; and (v) in inputs and assumptions underlying the probability of success

adjusted revenue projections. Registration Statement pages 72-73.

       39.        With respect to Duff & Phelps Historical Premium Analysis, the Registration

Statement fails to disclose: (i) the transactions observed by Duff & Phelps in the analysis; and


                                                  16
         Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 17 of 23




(ii) the premiums for those transactions observed. Registration Statement page 77.

       40.       These key inputs to Duff & Phelps’s analysis of both Chiasma and the

Combined Company are material to Chiasma shareholders, and their omission renders the

summary of Duff & Phelps’s Discounted Cash Flow Analysis incomplete and misleading. As

one highly-respected law professor explained regarding these crucial inputs, in a discounted cash

flow analysis a banker takes management’s forecasts, and then makes several key choices “each

of which can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55

Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the

terminal value…” Id. As Professor Davidoff explains:

                 There is substantial leeway to determine each of these, and any change
                 can markedly affect the discounted cash flow value. For example, a
                 change in the discount rate by one percent on a stream of cash flows
                 in the billions of dollars can change the discounted cash flow value by
                 tens if not hundreds of millions of dollars….This issue arises not only
                 with a discounted cash flow analysis, but with each of the other
                 valuation techniques. This dazzling variability makes it difficult to
                 rely, compare, or analyze the valuations underlying a fairness opinion
                 unless full disclosure is made of the various inputs in the valuation
                 process, the weight assigned for each, and the rationale underlying
                 these choices. The substantial discretion and lack of guidelines and
                 standards also makes the process vulnerable to manipulation to arrive
                 at the “right” answer for fairness. This raises a further dilemma in
                 light of the conflicted nature of the investment banks who often
                 provide these opinions.

Id. at 1577-78 (emphasis added). Without the above-mentioned information, Chiasma’s

shareholders cannot evaluate for themselves the reliability of Duff & Phelps’s Discounted Cash

Flow Analysis, make a meaningful determination of whether the implied equity value ranges

reflect the true value of the Company or was the result of an unreasonable judgment by Duff &

Phelps, and make an informed decision regarding whether to vote in favor of the Proposed

Transaction.



                                                17
            Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 18 of 23




          41.   With respect to Morgan Stanley’s Precedent Premia Analysis, the Registration

Statement fails to disclose: (i) the transactions observed by Morgan Stanley in the analysis; (ii)

the premiums for those transactions observed; and (iii) the basis for selecting a reference premium

range of 10% to 30%.

          42.   In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the upcoming shareholder vote

concerning the Proposed Transaction, Plaintiff will be unable to make an informed decision

regarding whether to vote their shares in favor of the Proposed Transaction, and they are thus

threatened with irreparable harm, warranting the injunctive relief sought herein.

                                             COUNT I

Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration Statement or

consent or authorization in respect of any security (other than an exempted security) registered

pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          45.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications shall not contain “any statement which,



                                                 18
          Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 19 of 23




at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       46.     The omission of information from a Registration Statement will violate Section

14(a) and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted

information.

       47.     Defendants have issued the Registration Statement with the intention of soliciting

the Company’s common stockholders’ support for the Proposed Transaction.                 Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding, amongst other things: (i) financial projections

for Chiasma and Amryt prepared by Chiasma management; and (ii) the key inputs for the financial

analyses performed by Duff & Phelps in support of its fairness opinion.

       48.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to the Company’s common stockholders although they could have done so

without extraordinary effort.

       49.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to

render it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most



                                                  19
         Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 20 of 23




if not all of the omitted information identified above in connection with their decision to approve

and recommend the Proposed Transaction; indeed, the Registration Statement states that the Board

and Chiasma’s management all reviewed and assessed financial projections for Chiasma and

Amryt, and further states that the Board considered the fairness opinion provided by Duff & Phelps

and the assumptions made and matters considered in connection therewith, which included

financial projections for Chiasma and Amryt. The Individual Defendants knew or were negligent

in not knowing that the material information identified above has been omitted from the

Registration Statement, rendering the sections of the Registration Statement identified above to be

materially incomplete and misleading. Indeed, the Individual Defendants were required to be

particularly attentive to the procedures followed in preparing the Registration Statement and

review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       50.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a Registration Statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information

from the Registration Statement or failing to notice the material omissions in the Registration

Statement upon reviewing it, which they were required to do carefully as the Company’s directors.

Indeed, the Individual Defendants were intricately involved in the process leading up to the signing

of the Merger Agreement and preparation and review of the Company’s financial projections.

       51.     Chiasma is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Registration Statement.

       52.     The misrepresentations and omissions in the Registration Statement are material to



                                                 20
            Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 21 of 23




Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the special meeting of the Company’s stockholders. Plaintiff

has no adequate remedy at law. Only through the exercise of this Court’s equitable powers can

Plaintiff be fully protected from the immediate and irreparable injury that Defendants’ actions

threaten to inflict.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   The Individual Defendants acted as controlling persons of Chiasma within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Chiasma, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          55.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          56.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had



                                                 21
          Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 22 of 23




the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       57.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       60.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and/or permanently enjoining Defendants and their counsel, agents,

employees, and all persons acting under, in concert with, or for them, from proceeding with,



                                                 22
            Case 1:21-cv-05510-CM Document 1 Filed 06/23/21 Page 23 of 23




consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.      Granting such other and further equitable relief as this Court may deem just and

proper.

                                            JURY DEMAND

          Plaintiff demands a trial by jury on all issues so triable.

 Dated: June 23, 2021                                    MONTEVERDE & ASSOCIATES PC
                                                          /s/ Juan E. Monteverde
                                                         Juan E. Monteverde (JM-8169)
                                                         The Empire State Building
                                                         350 Fifth Avenue, Suite 4405
                                                         New York, NY 10118
                                                         Tel: (212) 971-1341
                                                         Fax: (212) 202-7880
                                                         Email: jmonteverde@monteverdelaw.com

                                                         Attorneys for Plaintiff




                                                    23
